     Case 2:20-cr-00003-APG-EJY Document 100 Filed 09/01/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4    UNITED STATES OF AMERICA,                               Case No. 2:20-cr-00003-APG-EJY
 5                   Plaintiff,
                                                                            ORDER
 6          v.
 7    JORGE ALFREDO SOTO,
 8                   Defendant.
 9

10          Before the Court is the Stipulation to Continue Evidentiary Hearing (ECF No. 99). Based
11   on the parties’ stipulation, denial of this request for continuance could result in a miscarriage of
12   justice. The additional time requested is excludable in computing the time within which the trial
13   must commence under the Speedy Trial Act (18 U.S.C. §§ 3161(h)(1)(A) and 3161(h)(7)(A))
14   considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i), (iv).
15          The ends of justice served by granting this continuance outweigh the best interest of the
16   public and Defendant in a speedy trial. Failure to grant a continuance would be likely to result in a
17   miscarriage of justice and would deny the parties sufficient time, and opportunity, to be able to
18   effectively and thoroughly prepare for trial taking into account the exercise of due diligence. The
19   continuance is excludable under the Speedy Trial Act.
20          I HEREBY ORDER that the calendar call currently scheduled for September 21, 2021,
21   before U.S. District Judge Andrew P. Gordon, is vacated and continued to February 22, 2022 at 8:45
22   a.m. The trial currently scheduled for September 27, 2021, before District Judge Gordon is vacated
23   and continued to February 28, 2022 at 9:00 a.m. in courtroom 6C. The motion to suppress evidence
24   currently scheduled for September 2, 2021 before U.S. Magistrate Judge Elayna J. Youchah is
25   vacated and continued to December 7, 2021 at 9:30 a.m. in courtroom 3B.
26          Dated this 1st day of September, 2021.
27
                                                          ELAYNA J. YOUCHAH
28                                                        UNITED STATES MAGISTRATE JUDGE
                                                     1
